 

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.576 Filed 06/23/20 Page 1 of 29
| Page 1
2/16 CR-2029/- 001

Wi TED J ae TES DISTRICT COURT :
| WaAv
SOUTHERN DIVISTOW A L |

UNITED STATES OF AMERICA,
Mlaintify

CRIM WO (6 -Cr-2029 | !
HOW, VAIey GEQIIUMDS

D-ILSSAC JAMES HARGROVE
: Defendant.

TL $suc J Hargrove s Emergency

Motion for Compassionate Re ledsé.

COVID-14% devastation 1's unrelenting at
the Bureau of feison (Bor) The (7 fe Cfo?
lates when rhe Bor arc Greater thar
in the general public, |

COVED -19 1s ar acute respiratory fisease
that could lead Lo respiratory farlare. and
\ ~, ts

: death!

: Over five thousand feleral 107/27 AK ES (sce)
Nave contracted the (Mare ss arid ut Leask bC have.
Lhed from Compl cat ons Aye fo COVIP - (4.
The Virus Lontinves to sweep through the
BOP and this put $$ Wy “Life “at Risk. +

 
 

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.577 Filed 06/23/20 Page 2 of 29

Page 2
2616 CR-~292qG/-00/

TL have evil lose unpack records of my frre
(ex Sting predical Cond otions, they put pie
at a particular high tisk. ZLf I was 2
te Contract the Virus «# Could be |
: bead ly for 77e.-

TI under stand the COrYaes S$ lOr7 FE
release Standard Ln Decerrber 201%,
the First Step Het Grrended 1$ U.S.C.
S82 MOC) permits Sentencing
| Judges a) Consider a ae fe7rse /Voheon
for reduc tion of Sentince basecl on
> extraordinary and lompeliing reasons

. dfter the clefencant hub fully ethuvst
ed all adriinsstrative FIGhTS far lure of
the BOP to bring @ motion en my-
behalf or the lapse of 20 days front

the receipt of Such a reguest hy the
| warclerr at the facil ly Lam 17,
| Whichever 6s @arher

. Since passage of the First Step Act

Courts recagqi Ze extraordinary and

Compelling rea sons” 117 Several Cirtum Sf arjees,

! This i's pelevant wn ny Case because the

! ROP faces a rapid esta lakeing Crisis
pecavie of COVID-14 and th doing So ~
 

 

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.578 Filed 06/23/20 Page 3 of 29

Fage 3
2:1 CR-2029/-O0/

feCelonize Such Aevastating Cri sr §
a growing L'st of Court 5 achkriew/e GE
| both that arr (nmake wrth pre- EX SHAG
Aetilhy Cortth £1005 18 Fer erect very
| Vile r able, +o Severe Or olead |v
. Conmylicat or front CoVID~IF gud
thet (4 (3 aa extraordinary Srtuahor
Wwarran tiny felease uricler 259260)
for Corte sSvonake release.

You Can get in Contact wilh pry ¢
Sisters Veteme Velma Jackson (3/3 729-6040
W327 Marlowe St. Detroit (Nehigar 48227
or Elfen Turner GW 424-8326 $227
Lauer St, Detrett Nichigar] UGA
IT can Stay in either Pesidence »

To ays Dafe : 06-23-20

REG MAG: 034 a
Federal Correction Lnstifuhion —
Hazelton

PU. Cex 5600
Bruceton (ULls,
W/V. 26525
 

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.579 Filed 06/23/20 Page 4 of 29

Fage 4
2516 CR-20291- 00]

|

| Because of the current Wwoeld Paaderc Cause
iby CWID-19 LT Gaui fervally reguestiag relief
| 7 py Sert#eIC€ 777 fhe { eon of fe/ease fo
Pes; ence sol fa serve the renaWoler
of my firme under hore Cora frre 70 €77
where Cond Ports ure peffer Ss t¢vated to
prevent (Ike fro.
Lue to Chronic health problem % that
l suffer from CXPOVUTE to CWIHDUAG laces FITS
| ata waiuch higher risk of Aevelpoiag life
| threatening Corrgli tations, Becavse of
| the Yorus patore of Cavs 27 re sprratoly
alere, if LT [rere 46 contract COvip-lY,
along 17 fA my history of an Aneurys77
1a my tiortic ( ascending UOortic aneurys77)
at the root of the Gorta was 47.X 5.2L 6m.
— Chronic hyperten so,
The Cardiothoracit Sumpery vs hertny
re schedidle. betuvse of the faribenic
Cased by C- (7, ré Could lead Jo
Serious Compl catro7s if ZT have the
Surgery Ly the BOF Ly Ae. being
pearl Up 400 Can leat +6 Arosprtiali Lat! or
ard or cheath. |
Ever though the BOP hus prplemerted
SP 7ea sures to ep Shen the flo © infection
an its pastjfutons Aurmerous vitbreaks have
been reported ut Several faces (cehdale
Terminal Is lard. E/k ton) 8 reslit,

/

Shelter aa Phice Policies A4gve peerz >

 
 

 

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.580 Filed 06/23/20 Page 5 of 29

! kage S$ |
2:6 CR-2029] -eel |

jntrodved where (apaares: are. cork rned.
fo ther Ce/l/s “xcept for Showers Gad
phone Calls Men to Fri US PrinuttS out :
= of their cells S days an week as ys Sirens lye-
for 17) 21a FES whe are punished and place :
OW S oi fary Conf ne rere,
| TAe Prolonged Coafinernent paste
the housing Us along irr th the freer aur
ratio has led Je an tondtion that
13 not Safe for me with /7ult ple
rrecical Contih or.
The Volnerabi lity of Plisen <Mpetieneig
—Ynass Cut breaks of COWID-~ 19 15 a Peal
thregt olve fo OVEMCEOMMAINY, $4920 [Cl
Shared Spices (Ce) Lack of prrper
Aygrene aq (nabi lity 46 Property
(77 hepeertk l€ COA?I yen eof guile Snes,
VA 417 &. Cony, pELIACT vei 7 QM on- fer
| Greater Covrtro/ ever po hry soci @l
. A"'stanc (Ag, betfer hyg lee and p lace
—7e (0, oh noent that (s helfer
Suited for me to hae the Surger
anid vel Pe

 

Thank Vo 4
 

 

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.581 Filed 06/23/20 Page 6 of 29

\Q-
_\\
Yr

RIS - WARDEN REPONSE TO INMATE \

INMATE: Hargrove, Isaac
REGISTER NUMBER: 54584-039
FCI

This is in response to your request for Reduction in Sentence
(RIS) -Debilitated Medical Condition.

Current criteria for an RIS based on Debilitated Medical
Condition require that an inmate have an incurable and
progressive illness or have suffered a debilitating injury from
which they will not recover. Additionally, they may be limited
in self-care and confined to a bed or chair 50% of waking hours.

Your medical provider revealed you do not meet the medical
criteria of debilitated. You do not suffer from a progressive
illness that has affected your ability to self-care and you are
not confined to a bed or chair 50% of waking hours. You also have
an active detainer and your RIS until it is resolved. As such,
your request is denied.

If you are not satisfied with this decision, you may appeal

utilizing the Administrative Remedy Process within 20 days of
receiving this notice.

or, te inmate P. Addm&~~— Go|as2e
S

oo . Warden
K Roca
tem, sone
ee f State of Michigan SE» PITNEY BOWES

Department of Corrections
“Committed to Protect, Dedicaté it

38 000.38"
Grandview Plaza - - Dg wes Le 229
P.O. Box 30003
Lansing, Michigan 48909

TOME HARGROVE , PABA C8
Fi EPECAL och Teh: INSTITUTIN- HAAELTON

PO, BOK BOC _
BRUCE low MILLS, WV 26575

CT FeE) CEES TEES PUDas[Tpfe fet bs pVavsghoaG peQDEby [Pog fp efpetosstertal PY] na

 
 

 

STATE OF MICHIGAN

DEPARTMENT OF CORRECTIONS

PAROLE BOARD ORDER FOR DISCHARGE FROM SENTENCE

HARGROVE, ISAAC JAMES, III

 

 

229764 41
OFFENDER NAME MDOC DISCHARGE
NUMBER TYPE CODE
June 8, 2018
PAROLE EXPIRATION DATE

by Ado C, Fesagn

Chairperson Michigan Parole Board

 

LOCATION CASE LOAD DATE DELIVERED PAROLE OFFICER

UTION: Parolee; Central Office Records Section; Parole Agent

 
 

page 2 of Cage 224 6scrBOZS4-NGBIEAS ECF No. 32, PagelD.584 Filed 06/23/20 Page 9 of 29

150 Memorial Drive
Kingwood, WV 26537

Cush - O24 RADIOLOGY REPORT FCC Hazelton

Lares rove | L SAGL PRESTON MEMORIAL HOSPITAL

Patient Name: HAZ 54584039 IJH + Patient Number: 410565709
Patient Age: 44 Admitting Physician: HAZELTONP
Patient DOB: 09/13/1973 Ordering Physician: HAZELTON P
Patient Stay Type: O/P Medical Record #: 100867

Admit Date: 03/30/18 |, XRay Number: 80817

US ECHO COMPLETE COMPLETE:03/30/18 07:55 36797

(REASON FOR ECHO: H/O CAD
ER ONLY (Others answer NA) Pt Primary/Backup MD: NA

***Unsigned Transcriptions are preliminary reports and do not represent a
Medical or Legal Document**

 

03/30/18 ECHOCARDIOGRAM REPORT

A standard 2D and M Mode Colour flow study was performed in normal standard views. Cardiac
chambers were of normal size, motion and dimension. Left atrium highly dilated. There was mild left
ventricular hypertrophy. There was no left ventricular dysfunction, left ventricular function estimated at 50
to 55%. There was no significant pericardial effusion. No thrombus or mass. The descended aortic root
was dilated with measurement from §.7 cm. above, please look at echo numbers.

VALVES:

AORTIC VALVE: Normal thickness, motion. Doppler interrogation consistent with mild aortic
insufficiency. There was not aortic stenosis.

MITRAL VALVE: Normal thickness and motion. Doppler interrogation consistent with Trace mitral
regurgitation. Mitral valve prolapse.

PULMONIC VALVE: Not well visualized. ;

TRICUSPID VALVE: Normal thickness and motion. Doppler interrogation is normal.

ld LVH. 4
v? (2) ing aortic root dilated, measurement is 5.08 cm. Would recommend CTA as well as patient
being evaluated by surgery.
(8) Mild aortic insufficiency.
(4) Trace mitral regurgitation.

Ric (1) Left ventricular function essentially normal. Ejection fraction at 50 to 55%. Some

\

co
eo

Electronically reviewed and signed by:
M Engiund D.O.

Sign Date/Time: 04/10/18 13:29
Dict: 03/30/14 8/10:02 ME

Trans: 03/30/18 10:34
Trans Initials: LUW

Copy for: File copy printer # 526
Copy for: X-RAY

 
 

 

= age 10 of 29
Case 2:16-cr-20291-NGE-EAS "S/R (35439)? Page | of 6
Hargrove, Issac (MRN E2945252)

Hargrove, Issac 545 9u- OOF MAN: €2945252

Wei, Lawrence, MD H&P Encounter Date: 1/7/2019» He an, Cunningham
Physician Signed nformation Technician

_CARDIAC SURGERY oo, PO Hazelton:

CARDIAC SURGERY DEPARTMENTH&P

Date of Service: 1/7/19
Hargrove, Issac

Chief Complaint: Aneurysm

Requesting Physician: Pcp, No
PCP: No Pep

HPL: Issac Hargrove is a 45 y.0., Unknown male who Presents to our clinic for evaluation of his
ascending aortic aneurysm. He is Currently a prisoner and accompanied by prison guards. Obtaining
history is somewhat difficult. He has a reported history of Myocardial infraction in 2010, premature
coronary artery disease in mother, Brown Sequard Syndrome from a stabbing to the spine in 1990 with
subsequent right sided hemiplegia and foot drop, gunshot wound to leg and foot, hypertension,
hyperlipidemia, GERD, and polyarthritis. For an unknown reason he had a TTE earlier in 2018 at
prison and found an ascending aortic aneurysm. He had a CTA chest on 3/30/18 that revealed an
ascending aortic aneurysm and and at the root of the aorta was 5.4 x 5.2 cm. Upon interviewing him
further we found out he went to Mon ED last week for chest pain and was admitted. We were able to
obtain his images and find out what he had done there. He had a cardiac catheterization, TTE and
CTA chest that was reviewed by Dr. Wei. His cardiac catheterization revealed no significant coronary

ROS: Other than ROS in the HPI, all other Systems were negative.

Information Obtained from patient

Past Medical History:

Diagnosis Date
* Aortic aneurysm (CMS HCC)

* Esophageal reflux

* Gout

* Hypercholesterolemia

’ Hypertension

hitps://www.wvuchart.com/epicweblepiccare/chartrevies, TAR Art ane OT te ann

 
 

 

Page 11 of 29
| Rash 2nTe- eM DUZER EAS O i a aaa 56787 5)°29° pL 012

Risk Factors:

symptoms): No

_ Dyslipidemia: Yes
Renal Disease: No
Hypertension: Yes
Chronic Lung Disease No
Home oxygen:No
Sleep Apnea: No
Pneumonia: No
History of or current Depression: No
Liver disease No

Immunocompromised at present (systemic steroids, chemo, anti-rejection meds): No.
Mediastinal radiation: No

Cancer within 5 years (doesn't include basal cell or squamous cell CA): No
Peripheral artery disease (claudication, amputation, vascular reconstruction, aortic aneurysm.
THIS DOES NOT include the carotid or cerebral vascular arteries or thoracic aneurysms): No

Thoracic Aorta Disease (history or current disease of the thoracic or thorcoabdominal aorta):
Yes

Syncope (cardiac related within | year or surgery): No

Prior Cerebrovascular disease: Yes, When unsure in his records but he declines Prior TIA: No
History of previous carotid artery surgery and/or stenting: No

CSHA Clinical Frailty Scale: 4- Vulnerable: Not dependent on others for daily help. Symptoms often
limit activities,

Five Meter Walk/ Six Minute Walk Performed: No.

Functional Disability: Paralysis

Electrolyte Imbalance: No

Protein-Calorie Malnutrition: No

Coagulopathy: No

Current Sepsis: No

Contraindication for Perioperative Beta-Blocker: Currently taking/prescribed

Cardiac Status:

Prior MI: Yes. When: 2010

CAD presentation: Symptoms unlikely to be ischemic (14 days)
Heart Failure: No

Cardiogenic Shock: No

Previous Arrhythmia : No

Prior Arrythmia surgery (MAZE or ablation): No
Prior CABG: No

Prior Valve Surgery: No

Prior PCI: No

Previous congenital: No

Previous ICD: No

Previous Pacemaker: No

https://www.wvuchart.com/epicweb/epiccare/chartreview Tenort aenW ote IO/ IR OAR ee oe
 

 

Case 2:16-c20251-NGEZAS" aman (78829 gPage ty, of 39 «

Other previous cardiovascular intervention: No
Cardiomyopathy: No
Porcelain Aorta: No

Transcatheter Procedure: No

 

 

 

Allergies
Allergen Reactions
* Lisinopril Other Adverse Reaction (Add
comment)
Cough.
Current Medications:
Current Outpatient Medications
Medication Sig
* allopurinol (ZYLOPRIM) 300 mg Take 300 mg by mouth Once a day
Oral Tablet
* amLODIPine (NORVASC)5mg = Take 5 mg by mouth Once a day
Oral Tablet
* atorvastatin (LIPITOR) 40 mg Oral Take 40 mg by mouth Every evening
Tablet
* Carvedilol (COREG) 6.25 mg Oral Take 6.25 mg by mouth Twice daily with food
Tablet
* indomethacin {INDOCIN) 50mg = Take 50 mg by mouth Three times a day as needed
Oral Capsule
* losartan (COZAAR) 50 mg Oral Take 50 mg by mouth Once a day
Tablet
Past Surgical History:
Procedure Laterality Date
* HX HERNIA REPAIR
Past Family History:
Family Medical History:
Problem Relation (Age of Onset)
Asthma Mother
Heart Attack Mother
Hypertension Mother
Mental iliness Mother
No Known Problems Father
Sickle Cell Anemia Sister
Social History

Socioeconomic History

* Marital status: Unknown
Spouse name: Not on file
* Number of children: Not on file

https://www. wvuchart.convepicweb/epiccare/chartreview renort acn iot-VW/INOTANA vie ne

 
 

 

Cased 216-Ui 2029 NGE-EAG€ Cem 95059472) Page PRS 6

* Years of education: Not on file
* Highest education level: Not on file
Social Needs
* Financial resource Not on file
Strain:
* Food insecurity - worry: Not on file
* Food insecurity - Not on file
inability:
’ Transportation needs- Not on file
medical:
* Transportation needs - Not on file
non-medical:
Occupational History
* Not on file
Tobacco Use
* Smoking status: Never Smoker
’ Smokeless tobacco: Never Used
Substance and Sexual Activity
* Alcohol use: Never
Frequency: Never
* Drug use: Not on file
* Sexual activity: Not on file
Other Topics Concer
* Not on file
Social History Narrative
* Not on file
Exam:

BP 138/78 | Pulse 69 | Temp 36.4 °C (97.5 °F) (Thermal Scan) | Ht 1.727 m (5' 8") | Wt
117.9 kg (259 Ib 14.8 oz) | SpO2 96% | BMI 39.52 kg/m?

Constitutional: appears chronically ill

Eyes: Conjunctiva clear., Sclera non-icteric,

ENT: Ear canals normal.

Neck: no thyromegaly or lymphadenopathy, supple, symmetrical, trachea midline and no adenopathy
Respiratory: Clear to auscultation bilaterally.

Cardiovascular: regular rate and thythm, $1, $2 normal, no murmur, click, rub or gallop
Gastrointestinal: Soft, non-tender, Bowel sounds normal, non-distended
Musculoskeletal: Head atraumatic and normocephalic

Integumentary: Skin warm and dry and No rashes

Neurologic: Alert and oriented x3

Lymphatic/Immunologic/Hematologic: No lymphadenopathy

Psychiatric: Affect Normal

Labs: ,
No results found for: SODIUM, POTASSIUM, CHLORIDE, CO2, ANIONGAP, BUN,
CREATININE, BUNCRRATIO, GFR, GLUCOSEMF, GLUCOSEFAST

No results found for: WBC, HGB, HCT, PLTCNT, SEDRATE, ESR, RBC, MCV, MCHC, MCH,
RDW, MPV

https://www.wvuchart.com/epicweb/epiccare/chartreview renort.asn?T ict=%IC kad D Vi Ainnan
 

 

CSR ASE ES MAGEE ANE ES EAC O ae eae 1567/8) 20° $4 OF 29 6

Radiology Tests:
Investigations/Diagnostic Findings:

His outside pertinent records and imaging at Mon was reviewed by Dr. Wei as well as his prior
CT chest and TTE from early 2018

ASSESSMENT & PLAN:

Mr. Issac Hargrove is a 45 y.o., african american male who presents to our clinic for evaluation of his
ascending aortic aneurysm. He is currently a prisoner and accompanied by prison guards. Obtaining
history is somewhat difficult. He has a reported history of myocardial infraction in 2010, premature
coronary artery disease in mother, Brown Sequard Syndrome from a stabbing to the spine in 1990 with
subsequent right sided hemiplegia and foot drop, gunshot wound to leg and foot, hypertension,
hyperlipidemia, GERD, and polyarthritis. For an unknown reason he had a TTE earlier in 2018 at
prison and found an ascending aortic aneurysm. He had a CTA chest on 3/30/18 that revealed an
ascending aortic aneurysm and and at the root of the aorta was 5.4 x 5.2 cm. Upon interviewing him
further we found out he went to Mon ED last week for chest pain and was admitted. We were able to
obtain his images and find out what he had done there. He had a cardiac catheterization, TTE and
CTA chest that was reviewed by Dr. Wei. His cardiac catheterization revealed no significant coronary
artery disease, his TTE revealed mild Al and probable bicuspid aortic valve, and his CTA chest

revealed proximal ascending aorta approximately 5.1 cm and enlarged aortic root approximately
5.1-5.2 cm.

Plan;

Dr. Wei discussed with the patient his diagnosis, testing results and treatment plan. After reviewing all
of his pertinent imaging and comparing the CT scans, there is no significant change in his aneurysm.
There is no surgical intervention required at this time. We recommend strict blood pressure control
and management at the prison or with his primary care provider. We recommend he follow up with his
provider for his current symptoms or cardiology. He was educated on the signs and symptoms of
aortic dissection. We will see him back in 1 year with repeat TTE and CT chest non contrast.

Matthew Lucostic, APRN

| reviewed the patient's information and all imaging studies. The patient was counseled on the
risks/benefits, possible complications, and alternatives to surgical intervention. | spent 30
minutes out of the 40 minute visit with the patient.

Electronically signed by Lucostic, Matthew, APRN at 01/08/19 0747
Electronically signed by Wei, Lawrence, MD at 01/10/19 1252

Office Visit
on 1/7/2019

https://www.wvuchart.com/epicweb/eniccare/chartreview renart acnIT jot 20/90 9.1.00 Nn Vina Ann

 
 

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.590 Filed 06/23/20 Page 15 of 29

Mon Health Medical Center
1200 JD Anderson Drive Morgantown, WV 26505 FCC HAZELTON
Telephone (304) 598-1200

Name: HAZ, UH 54584039 Le fore, Lsaac
DOB: 9/13/1973

Reason for Admission:
Chest pain; CP
Diagnosis: Chest pain

The days following your discharge are very important.
This packet contains important information.

Take this packet with you to your follow up appointments. it is important for your care team to revew your hospital
discharge information.

if you have question about this packet or your medical condition, please contact your doctor.
In the event of an emergency, please go to the nearest emergency department or call 911.

Doctors:
Attending Physician: Ghabra, Muhammad A MD (MHMC)

Consulting Physician(s): Cardiothoracic Surgery On Call; Nagy, Alexander MD; Englund, Michael DO;
Martinez, Ferdinand C MD

Foliow-up Instructions:

With: Address: When:
Alexander Nagy 1000 J.D. Anderson Drive, Suite #301 Within As
Morgantown, WV 26505 scheduled

(304} 598-1996 Business (1)
Comments:

to arrange Bentall procedure after dental clearance

With: Address: When:

Ferdinand Martinez 600 Suncrest Towne Centre, Suite 310
Morgantown, WV 26505

(304) 598-2200 Business (1)
Comments:

Call for appointment.

Name: HAZ, UH 54584039
Page:1 FIN: 49379050
12/29/2018 11:26:25 MRN: 376495

 
 

 

ooo Case -2:46-6r-202901-NGE-EAS_ FCF No. 32, PagelD.591 Filed 06/23/20 Page 16 of 29

 

 

t Mon Health Medical Center C. Cunningham
- 1200 JD Anderson Drive Health information veannician
Morgantown, WV 26505 FCC Hazelto
HAZE DWT peftACc Clinical Documentation
PatientName: HAZ, WH 54584039 Attending MD:
Account No,: Ordering Physician: n/a
MRN: 376495 Location:
DOB/Gender: 9/13/1973 Male Admission Dato: S/ 2 | 19

 

 

 

 

 

Physician Documents

Cardiothoracic Office Notes
Date of Service: 05/23/2019
Date of Birth: 09/13/1973

CARDIOTHORACIC SURGERY OUTPATIENT OFFICE VISIT NOTE
Attending Surgeon: Alexander Nagy MD

ce:Michacl A, Englund, DO(Emdat Autofax),

ACCOUNT NUMBER: 82259144
MEDICAL RECORD NUMBER: 376495

SUBJECTIVE
This is a 45-year-old patient seen by us in December 2018 with au aortic root ancurysin, The paticut initially presented with atypical
chest pain with burning sensation, He haga CT scano best whic ¢ ed j then he had a coronary

angiogram, which was donc by Dr. Englund, which showed no significant coronary artery disease, but a large aortic root ancurysm,

The paticnt has no new complaints and ever his atypical chest pain sensations are absent at this point. I reviewed his last echo, his
roost receat echo, which was done in December 2019 and showed 2 look at the aortic valve, which showed only mild regurgitation.
The left ventricular ejection fraction was 35 to 60%. The measurement of the aortic root ou that particular imagin was 4.4 cm. |

also reviewed the CT scan, which was done here in December 2018 and showed a $4 to ¢ 5 cm measurement,

 

 

 

PAST MEDICAL HISTORY

1. Hyperlipidemia.
2. Hypertension.
3. Obesity.

4. Foot drop.

PAST SURGICAL HI STORY
None.

MEDICATIONS
Reviewed as per Cemer.

ALLERGIES
LISINOPRIL,

Date/Time Printed: 6/10/2019 12:19 EDT Printed By: Wojcicki ,Sharon K Pg #: Page 1 of 3
Report Request 1D: 16851513

BSGI RT Seacion: ‘uo gat
PESLece rag poy Woda,

™
oO
oo

BL AGl a4

 

 
 

 

Case 2:16-cr-20294-NGE-EAS—ECF No. 32, PagelD.592 Filed 06/23/20 Page 17 of 29

Mon Health Medical Center

1200 JD Anderson Drive
Morgantown, WV 26505
Clinical Documentation

Patient Name: HAZ, IJH 54584039
Account No,

 

 

 

Physician Documents |

 

SOCIAL HISTORY
The patient is an inmate in Hazelton. No smoking or alcohol abuse recently,

FAMILY HISTORY
Diabetes,

REVIEW OF SYSTEMS

NEUROLOGIC: No dizziness or review of systems:
CONSTITUTIONAL: No dizziness or syncope,

HEENT: Nontal.

CARDIOVASCULAR: He denies chest pain. He denies palpitations.
RESPIRATORY: He denies shortness of breath. He denies cough or hemoptysis.
GASTROINTESTINAL: He denies nausca, vomiting or diarrhea.
GENITOURINARY: He denies dysuria or hematuria.
CONSTITUTIONAL: No weight loss or weight gain. No fever.
MUSCULOSKELETAL: Intact,

SKIN: No pruritus or ulcer.

PSYCHIATRIC: No depression or anxiety,

ENDOCRINE: Negative.

HEMATOLOGICAL; Negative,

NEUROLOGIC: Nepative.

PHYSICAL EXAMINATION
GENERAL: Alert and oriented,

VITAL SIGNS: Blood pressure 111/71, heart rate 71. His weight is 118.4 kg. His height is 5 feet 9 inches.
HEENT: Normal.

NECK: There is no carotid bruit or palpable lymphadenopathy,
HEART: Regular $1, $2, No murmur,

LUNGS; Clear to auscultation.

ABDOMEN: Soft, nontender, nondistended.

EXTREMITIES: No edema or cyanosis.
MUSCULOSKELETAL: Grossly intact,

SKIN: Warm and dry,

NEUROLOGIC: Alert and onented x3,

ASSESSMENT AND PLAN

1. The patient with aortic root aneurysm is approximately 5.4 to 5.3.cm in maximum diameter. On the echo, it was read as 4.4 om:
e > . + . a ee eT Lk 5
owever, I think it is sli¢htly larger.

2. Aortic regurgitation only mild on the echo, it seems more significant on the CAT, however, not more than moderate in any way.
3, Hypertension.

4, Obesity.

DISCUSSION

Date/Time Printed: 6/10/2019 12:19 EDT Printed By: Wojcicki Sharon K Pg #: Page 2 of 3
Report Request 1D: 16851513

m™N
NN
—
NN
Ft:
169
ta
1
10>
Lo

NOG) AGA PEO, Pot Agen tn a a
IBF SLE70E E298 Oda! OE: a,

 

 
 

f 29
Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.593 Filed 06/23/20 Page 180

 

1209 90 rilacisgil lies

Morgantown, WV 26505
Clinical Documentation

Patient Name: HAZ, IJH 54584039
Account No.:

 

 

[ Physician Documents

 

 

considering the fact that he is an inmate, Coumadin could be a challenge, I will have another discussion with him after he retums with

@ repeat CTA and frunsesophagcal echocardiogram during the summer.

Alexander Nagy M.D.
Chief, Cardiac Surgery,
Mon Health System,
Morgantown , WV

DD: 05/23/2019 07:47:49 PM DT: 05/31/2019 01:05:00 PM
TR: 1007 Job: 193252544

Authenticated by
Nagy, Alexander MD
On 05.34.2019 17:59

 

Date/Time Printed: 6/10/2019 12:19 EDT Printed By: Wojcicki Sharon K Pg #: Page 3 of 3
Report Request iD: 16851513

 

 

BUOUHT! ASIP AI LAtLaA

“i
oN
oN
Ht
oO
cp
uw
wo
iD
oO
mm
C(O
o>
t™
oy
<P
<>
4
—
cS
tt
 

 

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.594 Filed 06/23/20 Page 19 of 29

Emergency Treatment Note HARGROVE, ISAAC - H-844043186
* Final Report “

Result type: Emergency Treatment Note

Result date: June 25, 2015 04:41 EDT

Result status: Auth (Verified)

Result title: EDD

Performed by: LOYND DO, ALLISON M on June 25, 2015 07:41 EDT

Verified by: LOYND DO, ALLISON M on June 30, 2015 20:54 EDT

Encounter info: 180005086186, HARPER-HUTZEL, Emergency-Active, 06/25/2015 - 08/25/2015

Contributor system: NUANCE

“ Final Report *

EDD
DETROIT MEDICAL CENTER
HARPER UNIVERSITY HOSPITAL

EMERGENCY TREATMENT NOTE

PATIENT NAME:
HARGROVE, ISAAC

ACCT #: 180005086186
PTID #: 40331876

DOB: 09/13/1973
AGE; 41 years
SEX: M

DATE/TIME OF ED REG: 06/25/2015 04:41

CHIEF COMPLAINT: Leg pain.

HISTORY OF PRESENT ILLNESS: Mr. Hargrove is a 41-year-old gentleman presenting to
the Emergency Department reporting that he is having leg pain and weakness. He
states it has gone on for several years and it is getting progressively worse. He
reports that he endured a nerve injury in 1990 after. a stabbing to the back and so he
has a foot. drop on the right. He states that he also has°a history of gout, which
affects a lot of his joints, but mostly his leg onthe left’ He reports that he was
incarcerated for about 2 years and he got out of jail at the beginning of the month.
They did not give him prescription medications for his chronic pain for his gout.
They did not give him a primary care physician to follow up with. They did give him
a splint for his leg and for his knee, but he does not know what medications he
Should be taking or who he can follow up with.

REVIEW OF SYSTEMS;

CONSTITUTIONAL: No fevers, chills.

EYES: No change in vision, double vision.
ENT: No drainage, sore throat.

Printed by: NEWSOME, KATY Page 1 of 3
Printed on: 01/20/2017 11:40 EST (Continued)

 
 

 

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.595 Filed 06/23/20 Page 20 of 29

Emergency Treatment Note HARGROVE, ISAAC - H-844043186
* Final Report *

Result type: Emergency Treatment Note

Result date: January 24, 2016 03:03 EST

Result status: Auth (Verified)

Result title: EDD

Performed by: LOYND DO, ALLISON M on January 24, 2016 03:28 EST

Verified by: LOYND DO, ALLISON M on January 24, 2016 23:37 EST

Encounter info: 180006022040, HARPER-HUTZEL, Emergency-Active, 01/24/2016 - 01/24/2016

Contributor system: NUANCE

* Final Report “

EDD
DETROIT MEDICAL CENTER
HARPER UNIVERSITY HOSPITAL

EMERGENCY TREATMENT NOTE

PATIENT NAME:
HARGROVE, ISAAC

ACCT #: 180006022040
PTID #: 40331876

DOB: 09/13/1973
AGE: 42 years
SEX: M

DATE/TIME OF ED REG; 01/24/2016 03:03

TIME OF EMERGENCY DEPARTMENT VISIT: 0303.
CHIEF COMPLAINT: “I got stabbed.”

HISTORY OF PRESENT ILLNESS: Mr. Hargrove is a 42-year-old gentleman who reports he
is otherwise healthy,.presenting to the Emergency. Department reporting that he was
Stabbed on Grand River. He says he was leaving the club and somebody tried to rob
him. He reports that he was stabbed several times and then he was able to get away.

REVIEW OF SYSTEMS:

CONSTITUTIONAL: No fevers or chills.

EYES: No change in vision, double vision.

ENT: No drainage or sore throat.

RESPIRATORY: No shortness of breath or cough.
CARDIOVASCULAR: No chest pain or palpitations.
GASTROINTESTINAL: No nausea or vomiting.
GENITOURINARY: No dysuria.

MUSCULOSKELETAL: Multiple stab wounds.

Printad by: © NEWSOME, KATY Page 1 of 3
Printed on: 01/20/2017 11:40 EST (Continued)
 

 

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.596 Filed 06/23/20 Page 21 of 29

 

Reg #: 54584-039 Inmate iva ie’ HARGROVE, ISAAC JAMES

Inmate has an aortic aneurys:n ‘-own sequard syndrome, and severe knee arthritis. He is wheelchair
bound, however, health s«ivices “oes recommend that the inmate be as physically active as he can
tolerate without significar.: uno: ness of breath and/or pain.

 

Hal? Dusiun NREMT-P 01/13/2020
Health Services Staff Date
inmate Name: HARG?0i'<, ISAAC JAMES Reg #: 54584-039 Quarters: M03

 

ALL EXPIRATION "ATES ARE AT 24:00

Generated 02/20/2020 12:31 by Dixon, Shawna CPhT Eure... | Prisons - HAZ Page 2 of2
 

 

IGE! _ ELE ee
Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.597 Filed 06/23/20 Page 22 of 29

HAF31 540*23 * SENTENCE MONITORING * 03-15-2020
PAGE 002 OF 002 * COMPUTATION DATA * 11:03:12
AS OF 03-15-2020

REGNO..: 54584-039 NAME: HARGROVE, ISAAC JAMES

~~ 52 2-2-2222 ------------- CURRENT COMPUTATION NO: 010 -----------------------_--

COMPUTATION 010 WAS LAST UPDATED ON 06-24-2019 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 09-06-2017 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010

DATE COMPUTATION BEGAN..........: 04-18-2017

TOTAL TERM IN EFFECT............: 144 MONTHS

TOTAL TERM IN EFFECT CONVERTED..: 12 YEARS

EARLIEST DATE OF OFFENSE........: 04-05-2016

JAIL CREDIT... 0.0.2... 0... 00... cee FROM DATE THRU DATE
04-12-2016 04-17-2017

TOTAL PRIOR CREDIT TIME.........: 371

TOTAL INOPERATIVE TIME..........: 0

TOTAL GCT EARNED AND PROUJECTED..: 607

TOTAL GCT EARNED.............00, : 162

STATUTORY RELEASE DATE PROJECTED: 08-13-2026

EXPIRATION FULL TERM DATE....... : 04-11-2028

TIME SERVED............0000000003 3 YEARS 11 MONTHS 4 DAYS

PERCENTAGE OF FULL TERM SERVED..: 32.7

PROJECTED SATISFACTION DATE.....: 08-13-2026

PROJECTED SATISFACTION METHOD...: GCT REL

REMARKS.......: 6-24-19 DIS GCT R/OMD.

GO0000 TRANSACTION SUCCESSFULLY COMPLETED

 
 

EE

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.598 Filed 06/23/20 Page 23 of 29

HAF31 540*23 * SENTENCE MONITORING * 03-15-2020

PAGE 001 * COMPUTATION DATA * 11:03:12

AS OF 03-15-2020
REGNO..: 54584-039 NAME: HARGROVE, ISAAC JAMES
FBI NO...........: 572930MA7 DATE OF BIRTH: 09-13-1973 AGE: 46
ARS1.............: HAF/A-DES
UNIT. ............: M2 QUARTERS.....: MO3-116LH
DETAINERS........: NO NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 02-13-2026

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 08-13-2026 VIA GCT REL

~~ + ------------------- CURRENT JUDGMENT/WARRANT NO: 010 ------------------------

COURT OF JURISDICTION...........: MICHIGAN, EASTERN DISTRICT
DOCKET NUMBER...................1 0645 2:16CR20291 (1)
JUDGE... eee eee ee ee ee eee eee eee: EDMUNDS
DATE SENTENCED/PROBATION IMPOSED: 04-18-2017
DATE COMMITTED..................1 09-06-2017
HOW COMMITTED,..................: US DISTRICT COURT COMMITMENT
PROBATION IMPOSED...............: NO

FELONY ASSESS MISDMNR ASSESS FINES COosTS
NON-COMMITTED.: $200.00 $00.00 $00.00 $00.00
RESTITUTION...: PROPERTY: NO SERVICES: NO AMOUNT: $00.00

~~ ++ -------------------- CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE....: 409 21:841 & 846 SEC 841-851
OFF/CHG: 21:841 (A) (1), AND (B) (1) (C) PWITD CONTROLLED SUBSTANCES

(HEROIN) CT 3 ; 21:841 (A) (1), AND (B)91) (B) (III)

PWITD CONTROLLED SUBSTANCES (COCAINE BASE) CT 4

SENTENCE PROCEDURE.............: 3559 PLRA SENTENCE
SENTENCE IMPOSED/TIME TO SERVE.: 144 MONTHS

TERM OF SUPERVISION............ : 4 YEARS

DATE OF OFFENSE................: 04-05-2016

G0002 MORE PAGES TO FOLLOW

 
 

EEE IEEDEEDE EEE EE ————

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.599 Filed 06/23/20 Page 24 of 29

Burea.s sf Prisons
Hacltn Services

hadical Buty Status

 

 

 

Reg #: 54584-039 lninate Name: HARGROVE, ISAAC JAMES

Housing Status "

_— confined to the living quartars €;.rept _ meals __pillline ___ treatments Exp. Date: _
___ on complete bed rest: __ bathroom privileges only Exp. Date: a
X_ cell: Xcell on first floor __Single cell _X lower bunk _ airborne infection isolation Exp. Date: __U8/3G'2U020
X_other: Please bouse inmate in handicap cell if available Exp. Date _ bs's0/2026 |

 

&

Physical Limita‘ie:/Restriction

__ all sports Exp Doty:
— wsidr*ifing: upper body __lower body Exp. Vate:
__ Ce"digvascular exercise: __funning __ jogging __Wwalking ___ softball "xp. Date: _
__football basketball —handvall stationary equip, 27;
2. other: -Left knee brace, Soft shoes. Exp. Date:
-Right foot AFO brace

 

May have the following equipment in his / her possessio:1:

 

Equipment S’ + Daa End Date Return Date
Orthotics 09, 14/2019
Right AFO (please dispense)
Wheelchair 10/24/2018
Right foot dro aid Soguriu ative VialtYyes in telt aie +
replaced we 9/28/18
Brace - back 08/24/2018
Shoe inserts 08/24/2018
Compression garment - leg 08/24/2018
thigh high
Cane 01/18/2018
Medical Shoes 09/06/2017
Brace - knee 09/06/2017

hinged knee Fac:
Personal Adapuve Equipment 09/06/2017
FAO for arooped foot

=

ark Rectriction / Limitation:

Cleered for Food Service: Yes

 

Restriction Expiration Date
sedentary Work Only

No Climbing

No Ladders

No Squatting
No Prolonged Standing
No Upper Bunk

Comments: **MED HOLD for upcoming appointme:..’*
Generated 02/20/2020 12:31 by Dixon, Shawna CPhT E.re.. - * Syisons - HAZ Page 1 of2

 
 

 

Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.600 Filed 06/23 fig Babe 25 of 29
! LEG CR-2O24/— 1

Date: /24/20
Warden |

ECL. Hazelton

Federal Correctional Tystyfud, or]

| ROBOX 5000

' Brucetort (0iLL5

| WV aesas

Application for Conpasswaate Kelease

Peer Werolen

Zz Tsauc Tynes aegre ve-El 7
(54594034) faradll aid respechfull Reywest
that the Bureau of Poison (BOP) rake a rrotion
On my behalf to the Honorable Turd 9 €
NG Edmunds US Court 23i Lofaye tre
BID = (Court Room” $53)
3 Detroit, /Tihigan Y$226

Re vesting Cospassiorate Release Uniler

[8° U5. CF 3582 CO. This Reguest 1s based on

the “Extraordinary and Compelling “Circum #antes
: presented by the (OVED-19 landemc, Lar
particularly Susceptible to Contracting the frovel
—¢ oronavikus which Causes COVID-14, pecuuse
LT am Unable to remain a Safe distance, aS
Recommended by the CDC. Moreover, £ am
| ar ticularly Susceptible 46 falin | Victing #0
the potentially- fatal Effecls of Covtp-l4
| dve to cnyY Advanied 49¢ 46 years old —

 
Case 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.601 Filed 06/23/2e gee 26 of 29

2°16 CR-2024l-cCol

| und my urriler YOAG predrtal Ce-td Fron

| Jee Exh b/¢(A) (Seleal Kecords) Z have.

| Served Gd 08 Fo a af my Seve ferce

ZL hav<« 4 Sen Keace of /2 years L got Yok

12 ty Pty out date 1s OF -IF-2026 Thue

| 170 ATSC /; hnary Record in the last 12. rronfhs

| fis Kepvired by the POF rues,

: Zz Dae. YO F-2 ched! a fprroposed Kelease

: fprung A Copy of whch /3 Ab ached yo |

— AAES Kaguest Jee Exh (hit (8) (Releaseplan)
Vhu-7fh Nea i: or Your 4 jerely Cowsdteratior

of 7A isk guest,
ay Suber
YL, sg4039

 

 
 

 

Cage 2:16-cr-20291-NGE-EAS ECF No. 32, PagelD.602 Filed 06/23/20 ARggey27 of 29
2.16 CR-2021- 00

}

Lihiby te B, (Release Farr)

j
!

SAARC eA a ne eden EU Re ammo Hat

|
i

2 Bugness trans popatior™. QA aA.

LE Sua barge CLL IG
C45 B40 g Release tar

Date: ob fryf2e

LH Release, TL plar fo hve vets py
Sifters 1° Velwa Tae ksor? (AP 723-600
11327 P¢arlewe $4 Detroit, Lich ger YG22'7
or b fea turner (313) WI-BF26
$22.7 Lewuder Sf. Detrort Michiga? YIRY

ZL wan Stay (17 e/fper fespferre’

Ly Order fo Support Pry see fraancvrally,

fag LY

ZL pla Jo werk unth ply oye.
bt VA, “a

Seve Eu.

for Comrnunrty Su, sport) fanny,
 

Case 2)16-cr-20291-NGE-EAS ECF No. 32, PagelD.603 Filed 06/23/20 Page 28 of 29

ne ARMIES RCN NE eNO

THE Warden here
Didnt Oxcept My Fegvest
Gave i+ back to pre
Me the ange

i ere at He azeltor)
FCI,

 
 

ed 06/23/20 Page 29 of 29

 

 

 

=
wre

PH uf)
Le ei od HG SP

 

 

 

 

   

UALJeZOLY - U4

 

USL L

leet cathe

 

i14- sro Off Saud wo
